SAYRE, J.
Epitomized Opinion
Kenemy was injured in January, 1921. In July he filed his application for compensation which was rejected August 18, on the ground that the injury was not sustained in the course of his employment. On August 31 he appealed to the Cuyahoga Common pleas and secured a judgment for $819.21. August 16 the statute was amended, limiting the claimant on appeal to the evidence contained in the record of the Industrial Commission. The trial court admitted evidence not in the record of the commission. This holding was assigned as error. In affirming the judgment the Court of Appeals held:
1. The steps taken by an injured workman to secure compensation is a proceeding within the meaning of GC. Section 26.
2. The amendment of a statute does not effect a pending proceeding.